Citation Nr: 0106841	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-06 096	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manila, the Republic of the 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from June 1943 
to October 1944.  He died in December 1995.  The appellant is 
his widow.
REMAND

As noted above, the veteran had recognized guerrilla service 
from June 1943 to October 1944.  He initially filed a claim 
for VA compensation benefits in 1981.  By decision dated in 
November 1981, the RO denied service connection for residuals 
of a bayonet wound to the right arm and coronary heart 
disease.  In 1986, he filed a claim for VA pension benefits.  
The RO notified him that as a recognized guerrilla, he was 
ineligible for pension benefits.  He continued to assert his 
entitlement to pension benefits, however, filing multiple 
claims for that benefit prior to his death.  He was not in 
receipt of service connection for any disability or VA 
benefits of any kind at the time of his death.  Subsequent to 
his death, the appellant perfected an appeal for death 
pension benefits to the Board of Veterans' Appeals (Board).  
The appeal was denied by decision of November 1997.  

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the principal 
cause of death or a contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2000). 

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled to at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.1000 (2000).  

In the case of Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
construed the provisions of 38 U.S.C.A. §§ 5121 and 5101(a), 
and found that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
must have been entitled to them under an existing rating or 
decision.  In addition, 38 U.S.C.A. § 5121(c) requires that 
applications for accrued benefits must be filed within one 
year after the date of the veteran's death.  However, a claim 
for death pension made by a surviving spouse is deemed to 
include a claim for any accrued benefits.  38 C.F.R. 
§§ 3.152, 3.1000(c) (2000).  

Review of the veteran's claims file reveals that with the 
assistance of a service organization, he filed a claim for 
entitlement to service connection in November 1993.  Attached 
to the claim was a copy of a 1977 hospitalization report 
which reflected treatment for several different disabilities.  
No action was taken by the RO with reference to this claim.  
In the absence of any resolution with regard to the 1993 
claim for service connection, it remained pending until the 
time of the veteran's death.  See 38 C.F.R. § 3.103 (2000).

It is a well-established legal principle within the realm of 
veteran's benefits law that a veteran's claim dies with the 
veteran.  Haines v. West, 154 F.3d 1298 (Fed. Cir., 1998); 
Landicho v. Brown, 7 Vet. App. 42 (1994).  However, as set 
forth above, the law provides for persons such as a surviving 
spouse to file separate claims for VA benefits including 
dependency and indemnity compensation and accrued benefits 
which are predicated upon the veteran's service and putative 
entitlement to VA benefits, after the veteran's death.  In 
this case, the appellant has filed a claim for entitlement to 
service connection for the cause of the veteran's death.  She 
has also filed a claim for accrued benefits because she filed 
a claim for death pension benefits within one year of the 
veteran's death.  As set forth above, such a claim is 
presumed under law to include a claim for accrued benefits.  
Thus, both of the appellant's claims are properly before the 
Board.

Because the appellant's claims for service connection for the 
cause of the veteran's death and for accrued benefits rest 
upon the claim for service connection which was pending at 
the time of the veteran's death, they are inextricably 
intertwined with that claim for service connection.  It would 
be improper for the Board to address these claims prior to 
the RO's adjudication of the service connection claim.  
Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This change in 
the law affects the appellant's claim for service connection 
for the cause of the veteran's death. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  
Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative, if 
she should choose to designate one, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

